IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :           Nos. 2310 and 2377 Disciplinary Docket
                                :           No. 3
                Petitioner      :
                                :           No. 167 DB 2016
           v.                   :
                                :           Attorney Registration No. 62355
ELIZABETH JENNIFER BARTOLAI,    :
                                :           (Luzerne County)
                 Respondent     :


                                       ORDER


PER CURIAM


      AND NOW, this 18th day of August, 2017, upon consideration of the Verified

Statement of Resignation, Elizabeth Jennifer Bartolai is disbarred on consent from the

Bar of the Commonwealth of Pennsylvania, see Pa. R.D.E. 215, and she shall comply

with the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).